Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a non-final Office Action for application no. 16/342,235 for an OFFICE WORKPLACE SYSTEM, filed on 4/16/2019.  This correspondence is in response to applicant's RCE filed on 9/23/2021.  Claims 1, 3-7, 9 and 12-23 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1, 3-7, 9 and 12-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the system with a vertically extending frame, a sound reducing and/or absorbing screen, wherein the screen is elongated in shape, a front surface of the screen and short edges of the screen extend vertically and long edges of the screen extend horizontally, wherein the front surface of the screen is formed by at least one of a sound insulating and sound absorbing padding wherein the system further comprises a computer display mount for holding at least one computer display; wherein the frame holds the display mount at a height relative to the floor, the wall, the ceiling or the desktop; wherein the frame is provided with means to adjust a height of the display mount relative to the base of the frame; and wherein the system is provided with means arranged to fix a relative height between the regarding claim 5, the prior art does not teach the system with a vertically extending frame, a sound reducing and/or absorbing screen, wherein the screen is elongated in shape, a front surface of the screen and short edges of the screen extend vertically and long edges of the screen extend horizontally, wherein the front surface of the screen is formed by at least one of a sound insulating and sound absorbing padding; wherein said screen has a central part which is substantially flat and two lateral side wings of which front surfaces face each other and extend approximately perpendicular to a front surface of the central part, in combination with the other limitations as set forth in the claims; regarding claim 14, the prior art does not teach the system with a vertically extending frame, a sound reducing and/or absorbing screen, wherein the screen is elongated in shape, a front surface of the screen and short edges of the screen extend vertically and long edges of the screen extend horizontally, wherein the front surface of the screen is formed by at least one of a sound insulating and sound absorbing padding, wherein the frame comprises a vertically extending plate comprising at least one vertical slot in which the screen is slidably mounted, in combination with the other limitations as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        December 27, 2021